     Case 2:19-cv-02027-WBS-AC Document 58 Filed 05/11/20 Page 1 of 9


 1   LAW OFFICES OF RICHARD PACHTER
     Richard Pachter (SBN 120069)
 2   555 University Avenue, Suite 200
     Sacramento, CA 95825
3    Telephone: (916) 485-1617
     Facsimile: (916) 379-7838
 4       richard@pachterlaw.com
 5   Attorney for Defendant JUSTIN KURAITIS
 6
 7                        UNITED STATES DISTRICT COURT
8                        EASTERN DISTRICT OF CALIFORNIA
 9   VERONICA BRILL, et al.,                  Case No. 19-cv-2027 WBS-AC
10                    Plaintiffs,             DEFENDANT JUSTIN KURAITIS’
                                              REPLY MEMORANDUM IN SUPPORT OF
11         v.                                 MOTION TO DISMISS FIRST AMENDED
                                              COMPLAINT
12   MICHAEL L. POSTLE, et al.
                                              Date:    May 18, 2020
13                    Defendant.              Time:    1:30 p.m.
                                              Dept.:   Courtroom 5
14                                            Judge:   Hon. William B. Shubb
15                                            Complaint Filed: October 8,
                                                   2019
16
17
18
                                         I.
19
        Plaintiffs’ Claims Are Barred Under California Public Policy
20
           Each of plaintiffs’ three claims against defendant Justin
21
     Kuraitis arise from their alleged damages sustained in poker
22
     games that they played at Kings’ Casino Management Corp. dba
23
24   (“Stones”).    Under well-established California precedent,

25   therefore, each of these claims is barred as a matter of law.

26   Rather than confront this well-established law, plaintiffs’
27   Opposition delves into cases from two centuries ago and posits
28
     DEFENDANT KURAITIS’ REPLY MEMORANDUM IN SUPPORT OF MOTION TO
     DISMISS FIRST AMENDED COMPLAINT
     Case 2:19-cv-02027-WBS-AC Document 58 Filed 05/11/20 Page 2 of 9


 1   (without authority) a wish for what they would like California
 2   law to be rather than an acknowledgement of what the law is.
3
           After citing pages of numerous older cases that are not
 4
     relied upon by Stones and Kuraitis nor helpful to plaintiffs’
 5
     position, plaintiffs cite three cases to argue that the “trend”
 6
     of California law has changed more recently to recognize claims
 7
     for “legal gaming-related damages.”        ECF 56 at 24-30.
8

 9         None of these authorities even remotely stand for the

10   proposition that California law allows gamblers to sue for

11   gaming losses or damages incurred in California. To the

12   contrary, California law plainly and unequivocally prohibits
13   judicial resolution of claims arising out of California gaming
14
     transactions.    Kelly v. First Astri Corp., 72 Cal. App. 4th 462,
15
     489 (1999).
16
           Two of the cases cited by plaintiffs to support their
17
     argument about the “trend” of California law actually pre-date
18
     Kelly and the third does not even mention Kelly, let alone
19
20   attempt to distinguish it. Crockford’s Club v. Si-Ahmed, 203

21   Cal.App. 3d 1402, 1406 (1988) simply held that principles of

22   comity allowed for the enforcement of judgments from another
23   jurisdiction. Just as unremarkable is Nevcal Enterprises, Inc.
24   v. Cal-Neva Lodge, Inc., 194 Cal. App. 2d 177 (1961), a case
25
     that merely involved an application of Nevada law to a dispute
26
     involving an accounting relating to events occurring in Nevada
27
28
                                                                          2
     DEFENDANT KURAITIS’ REPLY MEMORANDUM IN SUPPORT OF MOTION TO
     DISMISS FIRST AMENDED COMPLAINT
     Case 2:19-cv-02027-WBS-AC Document 58 Filed 05/11/20 Page 3 of 9


 1   and justiciable in that state. Id. at 179.1        Neither case casts
 2   any doubt upon the validity of the later-decided Kelly.
3
           Rodriguez v. Topps Co., 104 F. Supp. 2d 1224 (S.D. Cal.
 4
     2000) is no more helpful to plaintiffs.        That case considered
 5
     the difference between “injury” and “standing” in a civil RICO
 6
     case -- nowhere does the Court analyze California law on
 7
     gambling transactions, cite Kelly or any other California case,
8

 9   let alone cast any doubt on the continued validity of Kelly.

10   Notably, while citing the off-point Topps decision from the

11   Southern District, plaintiffs ignore a later civil RICO case

12   from the same District cited in the Opening Memoranda, which
13   expressly considered these issues and explicitly held that
14
     “California’s strong and broad public policy precludes” state
15
     law claims arising out of gambling transactions or activities.
16
     Alves v. Players Edge, Inc., 2007 U.S. Dist. LEXIS 98184, *37-39
17
     (S.D. Cal. 2007).
18
           Plaintiffs also ignore another more recent federal case
19
20   that is right on point and that was relied upon by both Stones

21   and Kuraitis in the opening memoranda: Hang Ngoc Lam v. Hawaiian

22   Gardens Casino, 2020 WL 806655 (C.D. Cal. Jan. 8, 2020).
23         In Lam, Judge Gee confronted claims brought by gamblers who
24   alleged a California card room cheated them out of winnings they
25
26   1
      Although of no particular moment to the issues in this case,
     even Nevcal noted that under Nevada law “a patron who has a
27   winning ticket on a Keno game cannot collect it through the
     Courts.” Id. at 181 (citation omitted).
28
                                                                             3
     DEFENDANT KURAITIS’ REPLY MEMORANDUM IN SUPPORT OF MOTION TO
     DISMISS FIRST AMENDED COMPLAINT
     Case 2:19-cv-02027-WBS-AC Document 58 Filed 05/11/20 Page 4 of 9


 1   were entitled to while playing Fortune 7 Baccarat.          Judge Gee
 2   concluded that the card room was “correct” in arguing
3
     plaintiffs’ claims:
 4
           [M]ust fail in light of California’s public policy ‘against
 5         judicial resolution of civil claims arising out of gambling
           contracts or transaction.’ MTD at 3 (citing Kelly v. Frist
 6         Astri Corp., 72 Cal. App. 4th 462, 489, 84 Cal. Rptr. 2d 810
           (1999); see also Jamotchian v. Sci. Games Corp., 371
 7         F.App’x 812, 813 (9th Cir. 2010)(determining that, without
           any indication that the California Supreme Court would
8          decide differently, Kelly accurately represents
 9         California’s public policy stance against judicial
           resolution of claims arising out of gambling transactions).
10
           Id. at 4.   Judge Gee agreed that Kelly reflected
11
     California’s pervasive “public policy against judicial
12
     resolution of civil claims arising out of gambling contracts or
13
14   transactions absent a statutory right to bring such claims” and

15   noted that there was no “statutory authority that allows

16   [plaintiffs] to circumvent that policy.”        Id. at 5.

17         Judge Gee noted that this public policy applied whether the
18   underlying gambling transactions were legal or illegal.            Id. at
19
     6. Therefore, because “[p]laintiffs’ alleged injuries arise out
20
     of a gambling transaction or contract . . . their claims fail as
21
     a matter of California law and public policy.” Id. at 7.
22
           So, too, do plaintiffs’ claims fail here.        While
23
     plaintiffs’ Opposition is filled with an exhaustive discussion
24
25   of more than two hundred years of California case law, they have

26   not cited a single California case where gamblers have been able

27   to sue in a California court to recover money lost, bet or spent

28
                                                                                 4
     DEFENDANT KURAITIS’ REPLY MEMORANDUM IN SUPPORT OF MOTION TO
     DISMISS FIRST AMENDED COMPLAINT
     Case 2:19-cv-02027-WBS-AC Document 58 Filed 05/11/20 Page 5 of 9


 1   in a gambling game conducted in California.         While plaintiffs
 2   contend the public policy has changed and that their arguments
3
     have “commenced finding a receptive judicial audience,” that is
 4
     mere wishful thinking.     ECF 56 at 33-34.     California law and
 5
     public policy bars plaintiffs’ lawsuit.2
 6
                                         II.
 7
           Plaintiffs’ Claims Also Fail Because Their Damages Are
8

 9                        Speculative And Unenforceable

10         As demonstrated in our opening brief as well as the motion

11   and memorandum submitted by Stones, plaintiffs’ three claims

12   against Mr. Kuraitis also fail because gambling losses are too
13   speculative, thus there are no recoverable damages. E.g. Vu v.
14
     California Commerce Club, Inc., 58 Cal. App. 4th 229 (1997);
15
     Youst v. Longo, 43 Cal. 3d 64 (1987).
16
           Plaintiffs’ efforts to distinguish Vu and Youst are
17
     unavailing for the reasons pointed out in Stones’ reply. In an
18
     effort to rescue their case, plaintiffs responded to the initial
19
20   motions to dismiss by amending their complaint to allege damages

21   arising from what they erroneously refer to as the “rake.” ECF

22   40 at paragraphs 184 to 187.      Plaintiffs claim that even if
23   their gambling losses are too speculative, they nonetheless may
24
     2
      Plaintiffs also seem to argue that voluminous accusations about
25   the purported extensiveness of the alleged conduct underlying
     their claims somehow means that this clear California law and
26   public policy should not apply here. Nonsense. And while we must
     accept the allegations of the FAC for purposes of this motion,
27   suffice it to say that Mr. Kuraitis submits the FAC is filled
     with unsupportable hyperbole and misstatements.
28
                                                                            5
     DEFENDANT KURAITIS’ REPLY MEMORANDUM IN SUPPORT OF MOTION TO
     DISMISS FIRST AMENDED COMPLAINT
     Case 2:19-cv-02027-WBS-AC Document 58 Filed 05/11/20 Page 6 of 9


 1   recover damages because the “rake” is “in no way tied to gaming
 2   wins or losses.” ECF 56 at 23, lines 3-4.
3
           But this argument is wrong.      The FAC alleges that: “Stones
 4
     collected a rake from every hand of poker in which Mr. Postle
 5
     participated.”    ECF 40, paragraph 184; see also ECF 56 at 57
 6
     (“Plaintiffs paid for these services through a portion of the
 7
     “rake,” or the fixed-rate amount of money Stones extracted from
8
     each played pot in the broadcast game.”)
 9
10         Such collection fees are directly tied to gaming wins

11   because they are paid out of the pot when it is distributed to

12   the winner of each hand. The only person who is “damaged” by the
13   collection fee for each hand, therefore, would be the winner of
14
     each hand. ECF 45 at 16. On hands that defendant Postle won; he
15
     was the person who was “damaged”, not plaintiffs.          On hands that
16
     defendant Postle lost, plaintiffs would not suffer damages, and
17
     certainly not damages proximately caused by any alleged
18
     cheating.   Plaintiffs understandably have gone to great lengths
19
20   to try to cobble together a theory of damages that is not barred

21   under well-established California law, but they have failed to

22   do so.

23                                      III.
24         Plaintiffs Have Failed to Plead Fraud With Specificity
25
            While plaintiffs admit certain of the pleading failings in
26
     the fraud claim against Mr. Kuraitis and Stones (claim 8), they
27
28
                                                                                6
     DEFENDANT KURAITIS’ REPLY MEMORANDUM IN SUPPORT OF MOTION TO
     DISMISS FIRST AMENDED COMPLAINT
     Case 2:19-cv-02027-WBS-AC Document 58 Filed 05/11/20 Page 7 of 9


 1   ignore others.3 Plaintiffs ignore the arguments Mr. Kuraitis made
 2   at pages 4 and 5 of his opening memorandum. Plaintiffs’ fraud
3
     claim does not allege with requisite specificity:
 4
         •   The dates and hands that Ms. Mills and Ms. Brill played
 5
             with Mr. Postle after their alleged communications with Mr.
 6
             Kuraitis;
 7
8        •   That Ms. Mills and Ms. Brill played in those games by

 9           reasonably relying upon the alleged statements made by Mr.

10           Kuraitis;
11       •   That Ms. Mills and Ms. Brill sustained specified damages by
12
             playing in those games, i.e., that they incurred losses to
13
             Mr. Postle; and
14
         •   That Mr. Postle’s cheating in those games proximately
15
             caused such damages.
16
17           Mr. Kuraitis submits that if counsel undertakes a diligent

18   inquiry the two remaining Stones Fraud Plaintiffs will not be

19   able to make such allegations with the required specificity
20   under the Federal Rules.
21
22
     3
      Plaintiffs concede that Mr. Goone has no fraud claim and seek to
23   salvage Ms. Mills’ claim by improperly citing to a text message
     that is nowhere mentioned or referred to in the FAC. While Mr.
24   Kuraitis appreciates the fact that, when pressed for more
     specificity, counsel apparently made certain inquiries of his
25   clients and concluded that one of the three had no fraud claim,
     counsel should have made similar inquiries regarding reliance,
26   damages and proximate causation and should have concluded that
     the entire claim must be dropped. The claim is unwarranted for
27   the reasons set forth herein as well as those pointed out in the
     opening memoranda and Stones’ reply memorandum.
28
                                                                      7
     DEFENDANT KURAITIS’ REPLY MEMORANDUM IN SUPPORT OF MOTION TO
     DISMISS FIRST AMENDED COMPLAINT
     Case 2:19-cv-02027-WBS-AC Document 58 Filed 05/11/20 Page 8 of 9


 1                                       IV.
 2                    Mr. Kuraitis Joins In Stones’ Reply
3
           As pointed out in Stones’ reply, there are numerous other
 4
     deficiencies in plaintiffs’ Opposition to the Motions to Dismiss
 5
     the three claims alleged against Mr. Kuraitis (Claims 3, 6 and
 6
     8) and Mr. Kuraitis joins in Stones’ reply which is incorporated
 7
     herein by reference pursuant to Fed. R. Civ. P. 10(c).
8

 9                                       V.

10                                   CONCLUSION

11         For all of the foregoing reasons, Defendant Justin Kuraitis

12   respectfully requests that the Court dismiss the First Amended
13   Complaint.
14
15
     Dated:   May 11, 2020
16
                                        By:/s/ Richard Pachter
17                                           RICHARD PACHTER
                                        Attorney for Justin F. Kuraitis
18

19
20
21
22
23
24
25
26
27
28
                                                                          8
     DEFENDANT KURAITIS’ REPLY MEMORANDUM IN SUPPORT OF MOTION TO
     DISMISS FIRST AMENDED COMPLAINT
     Case 2:19-cv-02027-WBS-AC Document 58 Filed 05/11/20 Page 9 of 9


 1                              PROOF OF SERVICE
 2
3          I, Richard Pachter, declare,

 4
           I am a citizen of the United States and employed in the
 5
     City and County of Sacramento California.             I am over the
 6
 7   age of 18 and not a party to the within action; my business

8    address is 555 University Avenue, Suite 200, Sacramento, CA
 9   95825.
10
     On May 11, 2020, I served the following document(s):
11
          DEFENDANT KURAITIS’ REPLY MEMORANDUM IN SUPPORT OF MOTION
12   TO DISMISS PLAINTIFFS' FIRST AMENDED COMPLAINT
13
                BY ELECTRONIC MAIL TRANSMISSION: By electronic
14              mail transmission from richard@pachterlaw.com on
                May 11, 2020, by transmitting a PDF format copy of
15              such document(s) to defendant Michael Postle each
                such person at the e-mail address which he had
16
                provided of JRSTOX@yahoo.com. The document(s)
17              was/were transmitted by electronic transmission
                and such transmission was reported as complete and
18              without error. Mr. Postle has previously agreed
                to accept service of documents from the
19
                undersigned by email in this matter.
20
21        I declare under penalty of perjury under the laws of the
     State of California that the information submitted is true and
22   correct and that this declaration was executed on April 8,
     2020 at Sacramento, California.
23
24
                                             /s/ Richard Pachter__
25                                           Richard Pachter

26
27
28
                                                                           9
     DEFENDANT KURAITIS’ REPLY MEMORANDUM IN SUPPORT OF MOTION TO
     DISMISS FIRST AMENDED COMPLAINT
